          Case: 2:18-cv-01060-EAS-EPD Doc #: 136-16 Filed: 02/17/21 Page: 1 of 5 PAGEID #: 2918




                                                                                   EXHIBIT

                                                                                      14

BCM IAB 001366                              S.D. Ohio #2:18-cv-1060                               12/20/18
          Case: 2:18-cv-01060-EAS-EPD Doc #: 136-16 Filed: 02/17/21 Page: 2 of 5 PAGEID #: 2919




BCM IAB 001367                              S.D. Ohio #2:18-cv-1060                               12/20/18
          Case: 2:18-cv-01060-EAS-EPD Doc #: 136-16 Filed: 02/17/21 Page: 3 of 5 PAGEID #: 2920




BCM IAB 001368                              S.D. Ohio #2:18-cv-1060                               12/20/18
          Case: 2:18-cv-01060-EAS-EPD Doc #: 136-16 Filed: 02/17/21 Page: 4 of 5 PAGEID #: 2921




BCM IAB 001369                              S.D. Ohio #2:18-cv-1060                               12/20/18
          Case: 2:18-cv-01060-EAS-EPD Doc #: 136-16 Filed: 02/17/21 Page: 5 of 5 PAGEID #: 2922




BCM IAB 001370                              S.D. Ohio #2:18-cv-1060                               12/20/18
